J-A06008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF N.N.S.L.                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: H.B.L.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1061 WDA 2020

              Appeal from the Order Entered September 25, 2020
     In the Court of Common Pleas of Westmoreland County Orphans' Court
                            at No(s): 156 of 2018


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                            FILED: APRIL 5, 2021

       H.B.L. (Father) appeals from the order, dated September 1, 2020, and

from the amendment to that order, dated September 3, 2020, that

involuntarily terminated Father’s parental rights to N.N.S.L. (Child), born in

August of 2014.1        The orders were entered on the trial court docket on

September 25, 2020.2 Following our review, we affirm.

       On appeal, Father’s brief provides the following question for our review:




____________________________________________


1 The September 3, 2020 order simply amends the September 1, 2020 order
that terminated the parental rights of Father and R.J.H. (Mother) by vacating
the paragraph giving custody of Child to foster parents and awarding custody
of Child to the Westmoreland County Children’s Bureau (Agency).

2 As noted in footnote 1, Mother’s parental rights were terminated at the same
time that Father’s parental rights were terminated. Mother did not appeal that
determination and is not a party to this appeal.
J-A06008-21


      Whether the trial court erred in finding by clear and convincing
      evidence that the Westmoreland County Children’s Bureau met its
      burden[] under 23 Pa.C.S. § 2511(b)?

Father’s brief at 4.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). The burden is upon the petitioner to prove

by clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid. R.N.J., 985 A.2d at 276. Moreover,

we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.       In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).       If


                                      -2-
J-A06008-21


competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

       We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive Order of Termination authored by the

Honorable Jim Silvis of the Court of Common Pleas of Westmoreland County,

dated September 1, 2020.3 We conclude that Judge Silvis’s well-reasoned

decision properly disposes of the issue raised by Father. In particular, Judge

Silvis noted that, “while Father loves his Child, the Child does not have a

healthy attachment to her Father, and therefore there is no beneficial

relationship that should be preserved at the expense of the security and

stability offered by the pre-adoptive parents.”          Order of Termination,

9/1/2020, at 9 (¶ 32). The judge further found that when Child had not seen

Father for months, there were no adverse consequences; rather, she “calls

her foster parents ‘Mom’ and ‘Dad,’ and looks forward to the day when they

can adopt her.” Id. Judge Silvis concluded that the termination of Father’s

parental rights would not significantly impact Child and that the termination

would best serve Child’s needs and welfare. See In re T.S.M., 71 A.3d 251,

269 (Pa. 2013) (stating that in cases dealing with termination of parental



____________________________________________


3 The order issued pursuant to Pa.R.A.P 1925(a) on October 20, 2020, explains
that the trial court’s rationale for ordering the termination of Father’s parental
rights is contained in the September 1, 2020 order.

                                           -3-
J-A06008-21


rights, the law should be applied “with an eye to the best interests and the

needs and welfare of the particular children involved”). Thus, we conclude

that Judge Silvis’s Order of Termination properly disposes of the issue Father

raises in this appeal.    Accordingly, we adopt Judge Silvis’s Order of

Termination in lieu of an opinion as our own and affirm the decision appealed

from on that basis.

      Order of Termination affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/5/2021




                                    -4-
Circulated 03/17/2021 01:11 PM